Citation Nr: 9924801	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Offices in Honolulu, 
Hawaii, and Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to a compensable disability rating for 
residuals of a laceration of the right index finger.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to March 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Honolulu, 
Hawaii, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disability and for 
pseudofolliculitis barbae, and assigned a 0 percent, 
noncompensable disability rating for residuals of a 
laceration of the right index finger.  The veteran has 
subsequently relocated, and his case is now being handled at 
the Montgomery, Alabama, RO.

In October 1998, the Board remanded the case for certain 
actions, including a clarification as to who was the 
veteran's accredited representative in his appeal.  The Board 
noted that the veteran had named the Hawaii Office of 
Veterans Services as his representative, and that he had not 
changed to a representative located in Alabama after he moved 
to Alabama.  The Board instructed the RO to ask the veteran 
to complete a new VA Form 21-22, showing his choice of 
representative.  Records associated with the claims file 
reflect that in December 1998 the RO wrote to the veteran and 
asked him to fill out a new VA Form 21-22.  There is no 
indication in the claims file that the veteran responded to 
the RO's request.  The VA Form 21-22 that the veteran signed 
in September 1997 named the Hawaii Office of Veterans 
Services as his representative, and the veteran has not taken 
action to change his selection.  Therefore, the Board finds 
that the Hawaii Office of Veterans Services is still the 
veteran's representative.


FINDINGS OF FACT

1.  The veteran has not submitted medical evidence of a nexus 
between a low back injury in service and current low back 
disorders.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for pseudofolliculitis barbae, and for an 
increased rating for residuals of a right index finger 
laceration.

3.  The report of the veteran's service entrance examination 
listed the condition of his skin as normal.

4.  It is reasonably shown that the veteran has chronic 
pseudofolliculitis barbae that first became manifest during 
service.

5.  A laceration injury of the veteran's right finger is 
currently manifested by residual nerve damage, which produces 
pain in the finger, pain on motion, and diminished endurance 
and coordination of the finger and hand with repetitive 
tasks.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Pseudofolliculitis barbae was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The criteria for a 30 percent disability rating for 
residuals of a laceration of the right index finger have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.124a, Diagnostic 
Code 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back
The veteran is seeking service connection for a low back 
disability.  He essentially contends that he sustained a low 
back injury during service, and that he has continued to have 
low back pain since that injury.  He acknowledges that his 
low back problems worsened after injuries that occurred after 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A person who submits a claim for veteran's benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

Medical history and medical examination reports completed at 
the time of the veteran's entrance into service are silent 
for any low back complaints or disorders.  The reports note 
that the veteran sustained a head injury at the age of 
eleven, when he was hit by a car.  No disability residual to 
that injury was reported.  Service outpatient treatment notes 
reflect that the veteran was seen in December 1985 for back 
pain that he attributed to a lifting injury that had occurred 
a few days earlier.  He reported that he had hurt his low 
back while he was pushing and lifting a wheelbarrow.  The 
examiner noted a diminished range of flexion of the low back, 
and paravertebral muscle spasm at L4-L5.  The examiner's 
assessment was lumbar strain.  On follow-up, the veteran 
reported continuing back pain more than two weeks after the 
initial injury.  On examination, he had tenderness and 
limitation of motion of the lumbar spine.  On follow-up at 
the end of December 1985, the veteran reported that his low 
back pain had resolved.  X-rays taken in December 1985 
revealed an anterior wedging deformity with vertebral end 
plate osteophytic changes at T12.  The examiner's impression 
was an old compression fracture of T12, with secondary 
degenerative disc disease at T11-L1.  The report of the 
veteran's February 1987 separation examination is silent for 
back complaints or disorders.

The claims file contains records of private medical treatment 
of the veteran, although none of the records associated with 
the file are dated prior to 1993.  The veteran received 
private medical treatment following an accident in June 1993, 
when he fell and twisted his right leg entering an elevator 
that had stopped twelve to eighteen inches below the floor 
level.  The veteran reported pain in his right leg and 
buttock, and in his low back on the right side.  Physicians 
reported that he had strain of tendons and muscles in the 
right leg, a right knee injury, and a possible disc disorder 
or lumbosacral strain.  In July 1993, MRI showed a right-
sided L5-S1 disc protrusion, with an extruded piece.  The 
records of treatment following the veteran's June 1993 
accident do not indicate that the veteran reported any 
chronic or recurrent low back problems prior to the 1993 
accident.  In June 1993, the veteran reported that in May 
1993 he had been jogging for exercise three times per week.

In January 1994, a physician who had seen the veteran wrote 
that the veteran's disc disorder was related to the June 1993 
elevator accident.  In May 1994, the veteran underwent a 
diskectomy and partial laminectomy at L5-S1.  Several months 
after the surgery, treatment notes reflected that the veteran 
received physical therapy for continuing low back pain.  
Treatment notes dated from 1994 to 1996 reflect the veteran's 
reports of some improvement in low back symptoms, without 
full resolution of the pain and stiffness.  Medical records 
reflect that the veteran was in a motor vehicle accident in 
August 1996, and that he reported low back pain with 
radiation to both legs following that accident.

On VA medical examination in January 1997, the veteran 
reported a history of a lifting injury in 1984, followed by 
intermittent sciatic pain.  He also reported a disc injury in 
1993 from the elevator fall, the low back surgery in 1994, 
and the motor vehicle accident in 1996.  He reported that he 
currently had stiffness and severe pain in his back daily.  
The examining physician noted limitation of motion, muscle 
spasm, pain on motion, and L5 sensory and motor deficit.  The 
examiner's impression was degenerative disc disease at L5-S1, 
status post laminectomy at L5-S1, and L5 radiculopathy.  The 
VA examiner did not address the etiology of the veteran's 
current disorders in relation to various events in the 
veteran's history.

In an October 1997 hearing at the RO, the veteran stated that 
during service his MOS was in carpentry and masonry 
construction.  He indicated that he hurt his back while 
pushing a wheelbarrow carrying concrete.  He stated that at 
one point the wheelbarrow twisted away from him, and he 
twisted his back.  He stated that after that injury he 
continued to have back pain both during and after service.  
He reported that after service he sometimes mentioned his 
back pain when he saw his regular private physician, and that 
the physician treated the pain with rest and medication.  He 
reported that he received more extensive treatment for his 
back after he sustained additional injuries to his back in 
1993 and 1996.

In October 1997, the veteran's former wife wrote that, while 
she and the veteran were married, she had seen the veteran in 
pain from a back injury that he had sustained during service.  
She stated that until their divorce in 1994 she had seen him 
use nonprescription medications and a heating pad to treat 
intermittent back pain.

There is evidence that the veteran has current low back 
disorders, and that he was treated in service for a low back 
injury.  The veteran has not submitted, however, any medical 
evidence of a nexus between his low back injury in service 
and his current low back disorders.  While the veteran was 
treated for a low back injury in 1985, his February 1987 
separation examination failed to show that any back problems 
were ongoing at the end of his service.  There is evidence 
that the veteran sustained low back injuries after service in 
1993 and 1996.  While the veteran and his former wife have 
reported that he had intermittent back pain between 1985 and 
1993, the veteran has not submitted any medical evidence that 
a low back disorder continued or recurred between service and 
the injury that he sustained in June 1993.  In order to form 
a well grounded claim for service connection, there must be 
medical evidence of a link between the injury in service and 
at least some part of the current low back problems, 
particularly in light of the post-service injuries.  See 
Caluza, supra, at 506.  In the absence of medical evidence of 
such a nexus, the claim for service connection is not well 
grounded, and must be denied.

Pseudofolliculitis Barbae
The veteran contends that he has chronic pseudofolliculitis 
barbae that began during service.  The claims file contains 
medical evidence that the veteran was treated for 
pseudofolliculitis barbae during service, and that the 
condition was still present when he was examined for 
separation from service.  Based on that evidence, the Board 
finds that the veteran's claim for service connection for 
that disorder is a well grounded claim.  The Board also finds 
that facts relevant to that claim have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

When the veteran was examined in March 1983 for entrance into 
service, the examiner reported that the veteran's skin was 
normal.  Therefore, the Board presumes that the veteran's 
skin was normal at that time, unless clear and unmistakable 
evidence demonstrates that a skin disorder existed prior to 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  The veteran's service medical 
records show that he was seen on many occasions during 
service for a rash or bumps on his face and neck.  Examiners 
diagnosed the condition as pseudofolliculitis barbae.  The 
outpatient treatment notes reflect that the veteran was seen 
for the condition as late in service as February 1987.  The 
report of the veteran's February 1987 separation examination 
notes moderate pseudofolliculitis of the face and neck.

In an October 1997 hearing at the RO, the veteran reported 
that he had did not have heavy facial hair when he entered 
service at the age of eighteen, and that he had never shaved 
his face before he was in service.  The veteran reported that 
during basic training a drill sergeant noted some visible 
facial hair and told him to shave daily.  He reported that 
within a month after he began shaving he began to have bumps 
in his skin in the beard area, which were diagnosed as 
pseudofolliculitis barbae.  The veteran reported that he had 
continued to have the condition from service through the 
present.  He reported that he had scars from the disorder, 
and that he currently wore a beard to cover the scars, 
despite his feeling that wearing a beard did not present the 
most professional appearance for his occupation as an account 
executive for a communications corporation.

In a July 1995 rating decision, the RO denied service 
connection for the veteran's pseudofolliculitis barbae on the 
ground that the disorder was a congenital or developmental 
defect for which service connection could not be granted.  VA 
regulations provide that congenital or developmental defects 
are not considered diseases for purposes of establishing 
service connection.  38 C.F.R. § 3.303(c) (1998).  The VA 
regulations provide some examples of the types of conditions 
that are considered to be congenital or developmental.  The 
regulations do not indicate that the examples provided were 
intended to be a complete listing.  Thus, the failure of the 
regulations to mention a particular condition does not 
preclude a finding that the condition is congenital or 
developmental and therefore not subject to service 
connection.  In this case, while curly facial hair may make a 
particular individual likely to develop pseudofolliculitis 
barbae, the Board is not aware of whether pseudofolliculitis 
barbae is considered by accepted medical principle to be a 
congenital or developmental disorder.  In a number of 
decisions, the Court has admonished that VA must be guided by 
medical expert opinion, and may not substitute its own 
judgment for such opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In keeping with that principle, the 
Board declines to interpret 38 C.F.R. § 3.303(c) as including 
pseudofolliculitis barbae as a congenital or developmental 
disorder for which service connection may not be established.  
As the medical evidence and the veteran's statements 
reasonably show that the veteran's pseudofolliculitis barbae 
is chronic and first became manifest during service, the 
Board finds that the record supports the veteran's claim for 
service connection.

Right Index Finger
The veteran is seeking a higher disability rating for 
residuals of an injury to his right index finger.  The 
service medical records indicate that the veteran sustained a 
laceration of that finger when he swung his hand and 
accidentally struck a metal cabinet.  The veteran appealed 
the noncompensable rating that the RO initially assigned for 
residuals of that injury.  The Court has established that 
when a claimant was awarded service connection for a 
disability, and the claimant subsequently appealed the RO's 
initial assignment of the rating for those disabilities, the 
claim is well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, the 
veteran's claim for an increased rating is a well grounded 
claim.  In addition, the Board finds that facts relevant to 
that claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The veteran's service medical records indicate that he is 
right handed.  When the injury to the veteran's right index 
finger occurred in April 1986, the examiner observed a 
11/2 centimeter laceration of the palmar aspect of the 
metacarpophalangeal (MCP) joint.  The wound was sutured.  On 
follow-up, the examiner noted a full range of motion of the 
finger, with some decrease in sensation.

Private medical treatment notes from November and December 
1996 reflect that the veteran reported that his right index 
finger became numb, with a tingling sensation, when he did 
too much writing.  The veteran indicated that he had noticed 
these symptoms for the preceding three months.  On the 
veteran's initial consultation regarding the finger, the 
physician noted an old healed scar on the finger.  Tinel's 
sign was positive.  The examiner's impression was carpal 
tunnel.  The physician prescribed an antiinflammatory agent 
and the use of a wrist splint while sleeping.  In a follow-up 
visit approximately seven weeks later, the veteran reported 
that the finger still felt numb.  The physician noted 
decreased sensation over the thenar side of the finger, 
starting at the MCP joint and continuing out to the tip.  The 
physician's impression was a lacerated digital nerve of the 
right index finger at the MCP.

On VA medical examination in January 1997, the veteran 
reported constant throbbing pain in his right index finger.  
He reported that he was unable to write or type for longer 
than five to ten minutes without stopping to rest for about 
10 minutes, or having the pain increase substantially.  The 
examining physician noted a well healed 31/2 centimeter 
laceration scar at the base of the finger.  The finger had a 
full range of motion, and good grip strength.  The examiner 
reported that the veteran's dexterity was normal, but became 
poor with repetition.  Distal to the laceration, there was 
diminished sensation to pinprick or light touch, and 
increased sensitivity to cold.  The examiner's impression was 
neuropathy of the right index finger, status post laceration.

In an October 1997 hearing at the RO, the veteran reported 
that his right index finger was tender, and that he had 
difficulty holding objects and using tools, such as a hammer, 
with that hand.  He reported that the pain in his finger 
extended up into his hand and up his arm with actions that 
aggravated it.  He stated that the pain made it difficult for 
him to perform tasks such as buttoning his shirts, brushing 
his teeth, holding a coffee cup, or opening jars or bottles.  
He reported that when he typed on a computer keyboard he had 
to take a break after about three minutes of typing because 
of the pain in his finger.  He reported that he currently 
wore a hand brace on his right hand.

The veteran's right finger disorder is currently evaluated 
under Diagnostic Code 8515, for damage to the median nerve, 
affecting the part of the hand and fingers.  Under that 
Diagnostic Code, complete paralysis of that nerve in the 
dominant hand is rated as 70 percent disabling.  Incomplete 
paralysis is rated at 50 percent if severe, 30 percent if 
moderate, and 10 percent if mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1998).

The medical evidence indicates that the veteran's right index 
finger has full range of motion, but decreased sensation.  
The finding on medical examination that he has poor dexterity 
after repeated use of the finger is consistent with the 
veteran's reports of difficulty performing tasks with his 
right hand because of the disorder in the finger.  The 
evidence indicates that the residual neurological disorder in 
the finger produces pain on motion, excess fatigability, 
diminished endurance, and incoordination, all of which impair 
the function of the hand in performing tasks at work and at 
home.  Under the rating schedule, complete paralysis of the 
median nerve is characterized by such manifestations as 
considerable atrophy of certain hand muscles, and inability 
to move the thumb, index finger, or middle finger in certain 
directions.  The medical evidence has shown nerve damage 
affecting the veteran's index finger, without evidence of 
damage at the trunk nerve affecting several fingers.  The 
veteran has retained full range of motion of his right index 
finger.  Thus, his disability does not approach the 
characteristics of complete paralysis or severe incomplete 
paralysis of the median nerve.  Taking into consideration the 
decreased sensation in his index finger, and the increased 
pain and decreased dexterity with repeated use, such that he 
is limited in performing work-related tasks such as typing, 
the Board finds that the impairment of function may be 
considered comparable to moderate incomplete paralysis of the 
median nerve.  Therefore, the Board grants a 30 percent 
rating for the disability residual to the laceration of the 
veteran's right index finger.


ORDER

A well grounded claim for service connection for a low back 
disability not having been submitted, the claim is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is granted.


Entitlement to a 30 percent disability rating for residuals 
of a laceration of the right index finger is granted, subject 
to laws and regulations controlling the disbursement of 
monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

